DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 3 recites the ranges 5-15 microns or 6-8 microns, which is analogous to a limitation requiring a metal or aluminum, for example.  The meaning of the limitation, and the manner in which the recitation "or 6-8 microns" limits the claim is unclear.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 4 recites the limitation "at least 400 microns or at least 450 microns", which is analogous to a limitation requiring a metal or aluminum, for example.  The meaning of the limitation, and the manner in which the recitation "or at least 450 microns" limits the claim is unclear.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 5 recites the limitation "an angle of at most 10° or at most 2° or at most 1° or at most 0.1°", which is analogous to a limitation requiring a metal or aluminum, for example.  The meaning of the limitation, and the manner in which the recitation "at most 10° or at most 2° or at most 1°" limits the claim is unclear.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 9 recites the limitation "wherein a distance from the second step to the first step along the longitudinal direction is 1-4 microns or 1-3 microns or 2 microns", which is analogous to a limitation requiring a metal or aluminum.  The meaning of the limitation, and the manner in which the recitation "1-3 microns or 2 microns" limits the claim is unclear.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites the limitation "the metallic connection contact layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 8, 11, 12, and 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 10, 12, and 21 of copending Application No. 17/101,494 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application recites a stacked multi-junction solar cell comprising a germanium substrate, a germanium sub cell, at least two III-V subcells, the germanium subcell being formed between the germanium substrate and the at least two III-V sub-cells (lines 8 through 10), and a through contact opening extending from the front side to the rear side of the solar cell stack (lines 2 and 3), the through contact opening has a continuous lateral surface and an oval perimeter in cross section (lines 11 and 12), a dielectric insulating layer covers the lateral surface of the through contact opening, a contact layer extends on the dielectric insulating layer through the through contact opening (line 24).
	Claim 10 of the reference application recites a diameter of the through contact opening decreases in steps from the front side to the rear side of the solar cell stack, and wherein a first step is formed from a top of the germanium subcell and a second step is formed from a region of the germanium subcell located below a p-n junction of the germanium subcell and each step projects into the through contact opening with one step height over a full perimeter.
	Claim 21 of the reference application recites metals comprising the contact layer.
	Claim 8 of the reference application recites the at least two III-V subcells combined have a joint layer thickness of 5 to 15 microns, which corresponds to the limitation of claim 3 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Indication of Allowable Subject Matter
It is noted that the prior art does not disclose, alone or in combination, a tread of the second step is located below a p/n junction of the germanium sub-cell in conjunction with the other limitations required in claim 1.  Claim 1, however, is provisionally rejected on the ground of nonstatutory double patenting as set forth above.

Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive.  Specifically, Applicant argues the recited ranges in claims 3-5 and 9 do not render the claims indefinite, as the boundaries of the claim are clearly discernible, and that a claim reciting multiple limitations connected by "or" may be broad, but is not indefinite because of its breadth.
	In response to Applicant's argument, as set forth in 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  Just as a limitation reciting "a metal or aluminum" would not particularly point out and distinctly claim the subject matter which the inventor regards as the invention; the limitations claimed in the instant application:  "5-15 microns or 6-8 microns", "at least 400 microns or at least 450 microns", "at most 10° or at most 2° or at most 1° or at most 0.1°", and "1-4 microns or 1-3 microns or 2 microns" do not particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  Distinct claiming of the subject matter for which the inventor regards as the invention is required as set forth in 35 U.S.C. 112(b). 
Applicant’s remaining arguments with respect to claims 1 and 3-16 have been considered but are moot due to the subject matter of claim 1 overcoming the teachings of the prior art as set forth above.  
	It is noted that with regard to the 35 U.S.C. § 112(b) rejection of claim 11, the amendment does not overcome the rejection because there is insufficient antecedent basis for the limitation "the metallic connection contact layer".

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726